EXHIBIT 10.11

AMENDMENT TO MGM MIRAGE NONQUALIFIED STOCK OPTION

AGREEMENTS

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between James J. Murren (the “Employee”) and MGM Resorts International (formerly
MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on (i) February 27, 2003 the Company granted a Nonqualified Option (as
defined in the February 27, 2003 Option Agreement (as defined below)) to the
Employee under the Company’s 1997 Nonqualified Stock Option Plan (the “1997
Incentive Plan”) and a Nonqualified Stock Option Agreement (the “February 27,
2003 Option Agreement”) and (ii) each of (x) May 3, 2005 and (y) May 10, 2005
the Company granted a Nonqualified Option (as defined in the May 3, 2005 Option
Agreement or the May 10, 2005 Option Agreement (each, as defined below), as
applicable) to the Employee under the Company’s 2005 Omnibus Incentive Plan (the
“2005 Incentive Plan”) and a Nonqualified Stock Option Agreement (Five Year
Vesting) (the “May 3, 2005 Option Agreement” or the “May 10, 2005 Option
Agreement,” as applicable, and together with the February 27, 2003 Option
Agreement, collectively, the “Option Agreements”);

WHEREAS, on the date of grant of each of the Nonqualified Options, the Employee
had previously entered into that certain Employment Agreement entered into as of
June 1, 2002, by and between MGM Mirage and the Employee (the “Employment
Agreement”) which contained certain terms relating to stock options;

WHEREAS, the Company has determined that the Option Agreements did not reflect
the Company’s intent with respect to the treatment of the Nonqualified Options
upon certain terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the
Nonqualified Options by amending the Option Agreements;

NOW THEREFORE, the Company hereby amends the Option Agreements as follows:

1. A new Section shall be added to the Option Agreements as the last Section of
the Option Agreements which shall read as follows:

“Other Vesting; Additional Exercise Period. Notwithstanding anything to the
contrary contained in this Agreement, the Employment Agreement entered into as
of June 1, 2002, by and between MGM Mirage and the Participant (the “Employment
Agreement”) or otherwise, with respect to any continued vesting and
exerciseability of the Nonqualified Option which the Participant may be eligible
to receive under Section 10 of the Employment Agreement during inactive status,
the continued vesting and exercise period will apply during the inactive status
period, if any, under the Participant’s employment



--------------------------------------------------------------------------------

agreement with the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) in effect as of the applicable date of
determination; provided, that such period shall in no event exceed the term of
the Nonqualified Option as set forth in Section 3(a) of this Agreement.”

2. Except as specifically amended hereby, the Option Agreements shall remain in
full force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Nonqualified Stock Option
Agreements is hereby executed in Las Vegas, Nevada to be effective as of the
date set forth above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

AMENDMENT TO JAMES J. MURREN NQ OPTION AGREEMENTS COVERING FEBRUARY 27,
2003, MAY 3, 2005 AND MAY 10, 2005

NONQUALIFIED STOCK OPTION GRANTS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Nonqualified Stock Option
Agreements is hereby executed in Las Vegas, Nevada to be effective as of the
date set forth above.

 

/s/ James J. Murren James J. Murren

AMENDMENT TO JAMES J. MURREN NQ OPTION AGREEMENTS COVERING FEBRUARY 27,
2003, MAY 3, 2005 AND MAY 10, 2005

NONQUALIFIED STOCK OPTION GRANTS